Claimant’s occupation was scrub woman and kitchen maid. While working for her employer in the Morrisania City Hospital she contracted dermatitis through using lysol. The award is for partial disability for thirteen weeks (June 4, 1937, to September 3, 1937). During a portion of the time she suffered from the active disease, and a portion of the time from a dormant diseased condition which prevented her from following her usual occupation which required the use of “ hot water and soap solutions,” the use of which according to the medical testimony *731would have caused a recurrence of the active dermatitis. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.